

Exhibit 10.4



HAWAIIAN HOLDINGS, INC.
2015 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT
Terms defined in the Hawaiian Holdings, Inc. 2015 Stock Incentive Plan (the
“Plan”) will have the same defined meanings in this Stock Option Agreement,
including the Notice of Stock Option Grant (the “Notice of Grant”),  Terms and
Conditions of Stock Option Grant, and all appendices and exhibits to these
documents (all together, the “Agreement”).
Participant has been granted an Option with the terms below and subject to the
terms and conditions of the Plan and this Agreement:
Participant
 
 
 
 
 
 
 
 
Grant Number
 
 
 
 
 
 
 
 
Grant Date
 
 
 
 
 
 
 
 
Numbers of Shares Granted
 
 
 
 
 
 
 
 
Exercise Price per Share
 
 
 
 
 
 
 
 
Total Exercise Price
 
 
 
 
 
 
 
 
Type of Option
 
 
Incentive Stock Option
 
 
 
 
 
 
 
 
 
Nonstatutory Stock Option
 
 
 
 
 
 
Expiration Date
 
 
 
 
 
 
 
 

Vesting Schedule:
Unless the vesting is accelerated, this Option will be exercisable to the extent
vested on the following schedule as long as Participant continues to be a
Service Provider through each such date:
•
On [DATE], [●] of the Option ([●] Shares) will vest and become exercisable;

•
On [DATE], [●] of the Option ([●] Shares) will vest and become exercisable;

•
On [DATE], [●] of the Option ([●] Shares) will vest and become exercisable;

•
On [DATE], [●] of the Option ([●] Shares) will vest and become exercisable; and

•
On [DATE], [●] of the Option ([●] Shares) will vest and become exercisable.

Except as set forth on Appendix A, if Participant ceases to be a Service
Provider for any or no reason before Participant fully vests in the Option, the
unvested portion of the Option will immediately terminate.

- 1 -
    

--------------------------------------------------------------------------------



Exercise of Option:
(a)
If Participant’s status as a Service Provider is terminated for Cause, the
entire Option will terminate on the Terminaton of Status Date. If Participant
dies or the termination of status as a Service Provider is due to a Disability,
the vested portion of this Option will be exercisable for 12 months after the
Termination of Status Date. For any other Termination of Status, the vested
portion of this Option will only be exercisable for 30 days after the
Termination of Status Date. For purposes of this subsection (a), “Cause” shall
have the meaning afforded such term in any written employment agreement between
Participant and the Company or any member of the Company Group, provided that,
if no such written employment agreement exists, Cause shall mean (a) Participant
has engaged in gross misconduct or gross negligence resulting in material harm
to the Company in carrying out Participant’s duties to the Company or any member
of the Company Group, (b) Participant embezzles any amount of the assets of the
Company or another member of the Company Group, (c) Participant is convicted
(including a plea of guilty or nolo contendere) of a felony involving moral
turpitude, (d) Participant’s breach of any written policy of the Company (or any
member of the Company Group) or any written covenant contained in any agreement
entered into between Participant and the Company (or any member of the Company
Group), or (e) Participant’s willful and material failure to follow the lawful
instructions of the Board or of Participant’s direct superior. No act, or
failure to act, on Participant’s part shall be considered “willful” unless done,
or omitted to be done, by Participant in bad faith and without reasonable belief
that Participant’s action or omission was in the best interest of the Company.

(b)
If there is a Change in Control or merger of the Company, Section 14 of the Plan
may cause further limitations to the Option’s exercisability.

(c)
The Option will not be exercisable after the Expiration Date, unless Section
4(g) of the Plan, which tolls expiration in very limited cases when there are
legal restrictions on exercise, permits later exercise.

Participant’s signature below indicates that:
(i)
He or she agrees that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement, including their exhibits and
appendices.

(ii)
He or she understands that the Company is not providing any tax, legal or
financial advice and is not making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of Shares.

(iii)
He or she has reviewed the Plan and this Agreement, has had an opportunity to
obtain the advice of personal tax, legal and financial advisors prior to signing
this Agreement and fully understands all provisions of the Plan and Agreement.
He or she will consult with his or her own personal tax, legal and financial
advisors before taking any action related to the Plan.

(iv)
He or she has read and agrees to each provision of Section 11 of this Agreement.

(v)
He or she will notify the Company of any change to the contact address below.


- 2 -

--------------------------------------------------------------------------------



 
 
 
Signature
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


- 3 -

--------------------------------------------------------------------------------



APPENDIX A
    

- 4 -

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company grants Participant an Option to purchase Shares
of Common Stock as described on the Notice of Grant. If there is a conflict
between the Plan, Agreement, or any other agreement with Participant governing
such Option, the forgoing document will take precedence in the following order:
(a) the Plan, (b) the Agreement, and (c) any other agreement the Participant
governing this Option.
If the Notice of Grant designates this Option as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO under Code Section 422.
Even if this Option is designated an Incentive Stock Option, to the extent it
first become exercisable as to more than $100,000 in any calendar year, the
portion in excess of $100,000 is not an ISO under Code Section 422(d) and that
portion will be a Nonstatutory Stock Option (“NSO”). If there is any other
reason this Option (or a portion of it) will not qualify as an ISO, to the
extent of such nonqualification the Option will be an NSO. Participant
understands that he or she will have no recourse against the Administrator, any
member of the Company Group, or any officer or director of a member of the
Company Group if his option is not an ISO.
2.    Vesting Schedule. The Option will only be exercisable (also referred to as
vested) under the Vesting Schedule on the Notice of Grant or as set out in
Section 3 of this Agreement. Shares scheduled to vest on a date or upon the
occurrence of a condition will not vest unless Participant continues to be a
Service Provider beginning on the Grant Date through the date that the vesting
is scheduled to occur. The Administrator may modify the vesting schedule under
Section 11 of the Plan if Participant takes a leave of absence or has a
reduction in hours worked.
3.    Administrator Discretion. The Administrator may accelerate the vesting of
any portion of the Option. In that case, the Option will be vested as of the
date specified by the Administrator.
4.    Forfeiture upon Termination of Status as a Service Provider. Any unvested
Shares subject to the Option that have not vested as of the time of
Participant’s termination as a Service Provider immediately will cease vesting
and will revert to the Plan on the 30th day following the Termination of Status
Date. The date of Participant’s termination as a Service Provider is detailed in
Section 3(c) of the Plan.
5.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to the administrator or executor of Participant’s estate or, if the
Administrator permits, Participant’s designated beneficiary. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
6.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only before its
Expiration Date and only under the Plan and this Agreement.
(b)    Method of Exercise. To exercise this Option, Participant must deliver and
the Administrator must receive an exercise notice according to procedures
determined by the Administrator. The exercise notice must:
(i)    State the number of Shares as to which the Option is being exercised
(“Exercised Shares”),
(ii)    Make any representations or agreements required by the Company,
(iii)    Be accompanied by a payment of the total Exercise Price for all
Exercised Shares,

- 5 -

--------------------------------------------------------------------------------



(iv)    Be accompanied by a payment of all required Tax-Related Items (defined
in Section 8(a)) for all Exercised Shares.
On the date that both the Exercise Notice and payments due under Sections
6(b)(iii) and 6(b)(iv) are received by the Company for all Exercised Shares, the
Option will be deemed exercised. The Administrator may designate a particular
exercise notice to be used, but until a designation is made the exercise notice
attached to this Agreement as Exhibit B may be used.
7.    Method of Payment. Participant may pay the Exercise Price by any of the
following methods or a combination of methods:
(a)cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company; or
(d)    surrender of other Shares, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company. If Shares are surrendered, the value of those
Shares will be the Fair Market Value on the date they are surrendered.
8.    Tax Obligations.
(a)    Tax Withholding.
(i)    No Shares will be issued to Participant until satisfactory arrangements
(as determined by the Administrator) have been made by Participant for the
payment of income, employment, social insurance, payroll tax, fringe benefit
tax, payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) that the Administrator determines must be withheld.
(ii)    The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to
Participant.
(iii)    If Participant does not arrange for the payment of any Tax-Related
Items at the time of an attempted Option exercise, the Company may refuse to
honor the exercise and refuse to deliver the Shares.
(iv)    If Participant is subject to taxation in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, the Company and/or Participant’s employer (the “Employer”), or former
employer may withhold or account for tax in greater than one jurisdiction.
(b)    Tax Reporting. If the Option is partially or wholly an ISO, and if
Participant sells or otherwise disposes of any the Shares acquired by exercising
the ISO portion on or before the later of (i) the date 2 years after the Grant
Date, or (ii) the date 1 year after the date of exercise, Participant may be
subject to income tax withholding by the Company on the compensation income
recognized by Participant and must immediately notify the Company in writing of
the disposition. If Participant exercises the Option after 3 months have passed
since Participant ceased to be an employee of the Company or a Parent or
Subsidiary of the Company, it will no longer be an ISO.
(c)    Code Section 409A. If the Option was granted with an Exercise Price that
is less than the Fair Market Value of a Share on the Grant Date (a “Discount
Option”) there may be adverse tax consequences to Participant. These adverse
consequences could include income recognition before exercise, a 20% penalty tax
for

- 6 -

--------------------------------------------------------------------------------



U.S. taxpayers, and potentially penalties, interest, and state taxes. Although
the Company believes that the Exercise Price is no less than the Fair Market
Value of a Share on the Grant Date, the Company cannot guarantee this.
9.    Forfeiture or Clawback. The Option (including any proceeds, gains or other
economic benefit received by Participant upon its exercise or the subsequent
sale of Shares resulting from the exercise) will be subject to any compensation
recovery or clawback policy implemented by the Company before or after the date
of this Agreement. This includes any clawback policy adopted to comply with the
requirements of Applicable Laws.
10.    Rights as Stockholder. Participant’s rights as a stockholder of the
Company, including as to voting Shares and the receipt of dividends and
distributions on such Shares will not begin until certificates representing
Shares have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant. .
11.    Miscellaneous
(a)    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement must be addressed to the Company at Hawaiian Holdings,
Inc., 3375 Koapaka Street, Suite G-350, Honolulu, HI 96819, until the Company
designates another address in writing.
(b)    Non-Transferability of Option. This Option may not be transferred other
than by will or the laws of descent or distribution and may be exercised during
the lifetime of Participant only by Participant.
(c)    Binding Agreement. If the Option is transferred, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties to this Agreement.
(d)    Additional Conditions to Issuance of Stock. If the Company determines
that the listing, registration, qualification or rule compliance of the Shares
upon any securities exchange or under any state, federal or foreign law, the tax
code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the purchase
by, or issuance of Shares to, Participant (or his or her estate) under the
Option, no purchase or issuance will occur until such condition has been
satisfied in a manner acceptable to the Company. The Company will try to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.
(e)    Captions. Captions provided in this Agreement are for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.
(f)    Agreement Severable. If any provision of this Agreement is held invalid
or unenforceable, that provision will be severed from the remaining provisions
of this Agreement and the invalidity or unenforceability will have no effect on
the remainder of the Agreement.
(g)    Modifications to the Agreement. Modifications to this Agreement or the
Plan can be made only in an express written contract (including a unilateral
contract) executed by a duly authorized officer of the Company. The Company
reserves the right to revise this Agreement as it deems necessary or advisable,
in its sole discretion and without the consent of Participant, to comply with
Code Section 409A or to otherwise avoid imposition of any additional tax or
income recognition under Code Section 409A in connection to this Option, and to
comply with other Applicable Laws.
(h)    Choice of Law; Choice of Forum. The Plan, all Awards and all
determinations made and actions taken under the Plan, to the extent not
otherwise governed by the laws of the United States, will be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that arises under this Plan, a
Participant's acceptance of an Award is his or her consent to the jurisdiction
of the State of Delaware, and agree that any such litigation will be conducted
in Delaware Court of Chancery, or the

- 7 -

--------------------------------------------------------------------------------



federal courts for the United States for the District of Delaware, and no other
courts, regardless of where a Participant's services are performed.
(i)    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Stock Option
Grant.
(j)    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement will not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.



- 8 -

--------------------------------------------------------------------------------



EXHIBIT B
HAWAIIAN HOLDINGS, INC.
2015 STOCK INCENTIVE PLAN
EXERCISE NOTICE
Hawaiian Holdings, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, HI 96819


Attention: Stock Administration


Purchaser Name:
 
Stock Option Grant Date:
 
Exercise Date:
 
Number of Shares Exercised:
 
Per Share Exercise Price:
 
Total Exercise Price:
 
Exercise Price Payment Method:
 
Tax-Related Items Payment Method:
 



The information in the table above is incorporated in this Exercise Notice.
1.    Exercise of Option. Effective as the Exercise Date, I elect to purchase
Number of Shares Exercised (“Exercised Shares”) under the referenced Stock
Option Agreement (the “Agreement”) for the Total Exercise Price.
2.    Delivery of Payment. With this Exercise Notice, I am delivering the Total
Exercise Price and any required Tax-Related Items to be paid in connection with
purchase of the Exercised Shares. I am paying my total purchase price by
Purchase Price Payment Method and the Tax-Related Items by Tax-Related Items
Payment Method.
3.    Representations of Purchaser. I acknowledge
(a)    I have received, read and understood the Plan and the Agreement and agree
to be bound by their terms and conditions.
(b)    The exercise will not be completed until this Exercise Notice, Total
Exercise Price, and all Tax-Related Payments are received by the Company.
(c)    I have no rights as a stockholder of the Company, including as to voting
Shares and the receipt of dividends and distributions on such Shares until
certificates representing Shares have been issued, recorded on the records of
the Company or its transfer agents or registrars, and delivered to me.
(d)    That no adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
13 of the Plan.
(e)    There may be adverse tax consequences to exercising the Option and I am
not relying on the Company for tax advice but have had an opportunity to obtain
the advice of personal tax, legal and financial advisors prior to exercising.
(f)    The modification and choice of law provisions of the Agreement also
govern this Exercise Notice.

- 1 -
    

--------------------------------------------------------------------------------



4.    Entire Agreement; Governing Law. The Plan and Agreement are incorporated
by reference. This Exercise Notice, the Plan and the Agreement are the entire
agreement of the parties with respect to the Options and this exercise and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to their subject matter.
Submitted by:    
PURCHASER    
 
 
 
Signature
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


- 2 -